DETAILED ACTION

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all of the formality issues raised in the previous office action. Following is a restatement discussing allowability.
The prior art does not disclose or suggest the particulars of the integrated process for pressurized hydrocracking of heavy oil and coke gasification represented by the instant claims (claims 1-13), or the apparatus configuration (claim 14).
Leas et al (US 3,779,893) is directed to an integrated process for recovering liquid and gaseous products from coal. In addition to coal, a heavy oil is fed to the process (see Abstract; drawing). The process is carried out in an integrated reactor comprising a hydrocracking section (top zone 34) and lower gasifying section(s) (36, 38) (see col. 1, line 55 – col. 2, line 62). Syngas produced in the gasifying section travels upward into the cracking section (see col. 2, lines 1-9). A fractionation unit 72 is downstream of the reactor (see col. 3, lines 5-8).
In this regard, the office is of the position that Leas is the closest prior art, disclosing integrated hydrocracking and gasification. However, Leas fails to disclose or suggest several claimed features, including returning regenerated coke powder from the gasification section to the cracking section, sequential first stage and second stage gas-solid separation intermediate to fractionation, wherein particles from the first stage are returned to the cracking section and particles from the second stage are returned to the gasification section. Instead, coal ash is taken off and disposed (see col. 3, lines 42-48) and solid separation in Leas occurs within the reactor via baffles (see col. 2, line 64 – col. 3, line 19).
Yan et al (US 4,511,459) is directed to integrated coking and gasification within a single reactor (see Abstract; drawing). Yan is more relevant to the claimed apparatus than process, given that the process does not entail hydrocracking in the presence of a hydrocracking catalyst. With respect to the apparatus, Yan does not disclose connection of a regenerated coke powder outlet from the gasification section to a regenerated coke powder inlet of the cracking section nor the particulars of the two stage gas-solid separators and connection of the respective outlets to the cracking section and the gasifying section.
A thorough search of the prior art did not yield any references which could be applied to remedy the deficiencies of the above discussed references and lead a person of ordinary skill in the art to arrive at the instant claimed embodiment(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772